UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASHAID TODMAN,

                            Plaintiff,
                                                                    21-CV-4184 (LTS)
                     -against-
                                                                         ORDER
STATE OF NEW YORK, et al.,

                            Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         The order directing Plaintiff to either pay the fees or submit an IFP application and prisoner

authorization is VACATED. (ECF 3.) The Clerk of Court is directed to mail a copy of this order to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 13, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
